DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species of error candidate determination (Species A) and error data determination (Species B), which each contain multiple subspecies. Applicant is not required to elect a species, but must elect a single subspecies for each Species A and B (i.e. A1 and B1) as outlined below:
Subspecies A1: a count of sampling points included in the blood glucose sensing data is less than a threshold count (election corresponds to claim 3)
Subspecies A2: a sampling value exceeding a threshold waiting value is detected during a waiting interval of the blood glucose sensing data (election corresponds to claim 4)
Subspecies A3: a peak value of the blood glucose sensing data is out of a peak range (election corresponds to claim 5)
Subspecies A4: an absence of a peak point during a peak interval of the blood glucose sensing data (election corresponds to claim 6)
Subspecies A5: a sampling point having a negative sampling slope is detected before a peak point is detected (election corresponds to claim 7)
Subspecies A6: a sampling value of a target sampling point is greater than or equal to a threshold reference value, and a sampling slope of the target sampling point is increased at a ratio exceeding a first threshold ratio when compared to a sampling slope of a previous sampling point during a diminishing interval (election corresponds to claim 8)
Subspecies A7: a sampling value of a target sampling point is less than a threshold reference value, and a sampling slope of the target sampling point is increased to exceed a threshold absolute value during a diminishing interval (election corresponds to claim 9)
Subspecies A8: a sampling point in the blood glucose sensing data is less than a threshold minimum value (election corresponds to claim 10)
Subspecies A9: a sampling slope of a last sampling point in the blood glucose sensing data is increased at a ratio exceeding a second threshold ratio when compared to a sampling slope of a previous sampling point (election corresponds to claim 11)
Subspecies A10: sampling points, of which a count is greater than or equal to a threshold succession count, having positive sampling slopes are successively detected during a diminishing interval of the blood glucose sensing data (election corresponds to claim 12)
Subspecies A11: a count of sampling points having positive sampling slopes is greater than or equal to a threshold accumulation count during a diminishing interval of the blood glucose sensing data (election corresponds to claim 13)

	Subspecies B1: calculating a predicted blood glucose from the blood glucose sensing data based on the blood glucose signal determination model; detecting a measured blood glucose from the blood glucose sensing data; and determining whether the blood glucose sensing data is error data, based on a comparison between the predicted blood glucose and the measured blood glucose (election corresponds to claims 15-16)
Subspecies B2: loading, from a database, reference data of a range corresponding to a blood glucose value indicated by the blood glucose sensing data based on the blood glucose value; and verifying the blood glucose sensing data with respect to the loaded reference data, based on the blood glucose signal determination model (election corresponds to claims 17-18)
Subspecies B3: calculating results indicating whether the blood glucose sensing data is error data from at least one of a multi-layer perceptron (MLP) model, a dynamic time warping (DTW) model, a convolutional neural network (CNN), a recurrent neural network (RNN), a principal component analysis (PCA) model, a K-means clustering model, a support vector machine (SVM), and an isolation forest; and determining the blood glucose sensing data to be error data, in response to an example in which a majority of the calculated results indicates that the blood glucose sensing data is error data (election corresponds to claim 19).
The species/subspecies are independent or distinct because each recited the mutually exclusive features identified above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 14, 20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791